DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

26. (Presently Amended) The device of claim 25 
27. (Presently Amended) The device of claim 24 
28. (Presently Amended) The device of claim 25 
25 
37. (Presently Amended) The device of claim 36 
38. (Presently Amended) The device of claim 36 
39. (Presently Amended) The device of claim 36 
49. (Presently Amended) The non-transitory computer-readable medium of claim 48 
50. (Presently Amended) The non-transitory computer-readable medium of claim 47 

51. (Presently Amended) The non-transitory computer-readable medium of claim 48 
52. (Presently Amended) The non-transitory computer-readable medium of claim 48 
64. (Presently Amended) The non-transitory computer-readable medium of claim 63 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-6, 13-18, 20, 24-29, 36-39, 47-52, 59-64, 66, 68-69, 98-99, 105 & 107 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method wherein determining if a second wireless connection with the second RAT  in the overlapping coverage area is encrypted, including determining if a Service Set Identifier associated with the second wireless connection is encrypted and utilizing a lookup table containing deferment times associated with SNR-related metrics,  RSRP, RSRQ and SINR values.
 	In regards to claim 24, the prior art of reference does not disclose singly or in combination to render a device wherein determining if a second wireless connection with the second RAT  in the overlapping coverage area is encrypted, including determining if a Service Set Identifier associated with the second wireless connection is encrypted and utilizing a lookup table containing deferment times associated with SNR-related metrics,  RSRP, RSRQ and SINR values.
 	In regards to claim 47, the prior art of reference does not disclose singly or in combination to render a non-transitory computer-readable medium wherein determining if a second wireless connection with the second RAT  in the overlapping coverage area is encrypted, including determining if a Service Set Identifier associated with the second wireless connection is encrypted and utilizing a lookup table containing deferment 
	In regards to claim 12, the prior art of reference does not disclose singly or in combination to render a method wherein performing a radio resource control connection between the flight user equipment and the network entity and performing a mutual authentication between the flight user equipment and the network entity and transmitting, from a network controller entity to the flight user equipment, a flight resource preparation response, the flight resource preparation response comprising a list of a plurality of network nodes identified by the network entity as being disposed along the flight route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643